t c summary opinion united_states tax_court emanoil and magdalena gantea petitioners v commissioner of internal revenue respondent docket no 6222-02s filed date emanoil gantea pro_se james brian urie for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax the issue is whether petitioners may exclude from gross_income under sec_104 payments received by petitioner emanoil gantea petitioner from his employer pursuant to a settlement agreement petitioners resided in womelsdorf pennsylvania at the time the petition was filed background petitioner was employed with the dana corporation dana petitioner experienced a work-related injury dana sponsored a program for employees who suffered injuries and are disabled to some extent as a result of work-related injuries employees in the so-called restricted duty program were required to report to work and remain in a restricted duty area for the entire work day participants in this program were assigned there in lieu of receiving workers’ compensation benefits on date petitioner as a member of a class action suit filed a complaint in the pennsylvania court of common pleas of berks county alleging three separate causes of action first petitioner alleged that dana violated the pennsylvania wire tapping and electronic surveillance control act pa cons stat ann sec west by surreptitiously placing a video camcorder in the restricted duty area for audio and visual surveillance of the employees second petitioner alleged that dana invaded petitioner’s privacy when dana posted on a bulletin board at dana’s employee information centers documents containing a list of all dana employees participating in the restricted duty program these documents also disclosed each employee’s name job description and the specific nature of their injury or illness third petitioner alleged intentional infliction of emotional distress when dana posted at various locations of the workplace cartoons photographs and other materials intended to ridicule harass and intimidate employees in the restricted duty program in petitioner and dana entered into a settlement agreement the settlement agreement stated in pertinent part petitioner in a three count complaint alleged that dana had violated his rights under various pennsylvania statutes and its common laws including i violations of the pennsylvania wiretapping and electronic surveillance act wiretap act pa cons stat supp ii the common_law tort of invasion of privacy and iii the common_law tort of intentional infliction of emotional distress payment dana will pay a total of thirty thousand two hundred and eleven dollars and sixty-six cents dollar_figure in exchange for the withdrawal with prejudice of petitioner’s civil_action against dana payments will be made by check jointly payable to petitioner and his attorney this amount includes any and all payment on account of petitioner’s attorneys fees taxes and reporting dana will issue a federal tax form_1099 as there is no claim for back wages by petitioner dana will not withhold any taxes on the settlement proceeds the parties agree however that the absence of tax withholdings by dana does not mean that a taxation authority or authorities may not subsequently treat the proceeds as taxable_income dana issued petitioner a form 1099-misc miscellaneous income reporting a payment of dollar_figure of nonemployee compensation petitioners did not report the dollar_figure damage award on their federal_income_tax return respondent determined that the damage award should have been included in petitioners’ gross_income petitioners have stipulated that no portion of the settlement proceeds was paid to petitioner-husband on account of personal physical injuries or physical sickness discussion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 conversely statutory exceptions from income shall be narrowly construed 515_us_323 furthermore exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir w here an amount is paid in settlement of a case the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir an important factor in determining the validity of the agreement is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 if the payor’s intent cannot be clearly discerned from the settlement agreement the intent of the payor must be determined from all the facts and circumstances of the case including the complaint filed and details surrounding the litigation robinson v commissioner supra pincite we start our analysis with the second requirement of commissioner v schleier supra the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ id pincite subsequent to the court’s opinion in schleier congress amended sec_104 a to provide that amounts are excludable only if received on account of personal physical injuries or physical sickness sec_104 emphasis added petitioners stipulated that no portion of the damages was paid on account of physical injuries or physical sickness and that should end the matter to the extent however that petitioners contend that they should not be bound by the stipulation of facts even if they had not entered into the stipulation the result is the same small_business job protection act of publaw_104_188 sec 110_stat_1838 effective for amounts received after date in their posttrial memorandum petitioners suggest that they were unduly pressured into signing the stipulation of facts for the reasons stated above we do not find it necessary to decide that issue we note however there is nothing in the record to support that allegation the settlement agreement did not allocate the award to any specific type of damages the settlement agreement referenced the three claims alleged by petitioner in the complaint and petitioner alleged that he suffered extreme humiliation embarrassment and severe emotional distress as a result of dana’s conduct the flush language of sec_104 provides that for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness assuming petitioner did receive damages for his emotional distress humiliation and embarrassment that award would not be excludable under sec_104 as to his argument that he received the award on account of personal physical injury not only is this argument precluded by the stipulation of facts and the settlement agreement but petitioner failed to provide any documentary or testimonial evidence that dana compensated him through the settlement award for such an injury we need not address whether the underlying cause of action giving rise to the recovery was ‘based upon tort or tort type rights’ commissioner v schleier supra pincite as we find that the settlement proceeds were not based on personal physical injuries or sickness we hold that the dollar_figure damage award is not excludable under sec_104 sec_7491 concerning burden_of_proof has no bearing on the underlying substantive issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
